Citation Nr: 0724439	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  04-25 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for claimed lower back 
pain, to include that due to mild lateral disc bulging at L4 
to L5 and L5 to S1.  

2.  Entitlement to service connection for claimed 
degenerative disc disease of the cervical spine with cord 
impingement at C4 to C5 and C5 to C6.  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from February 1985 to June 
1985 and from August 1986 to May 1990.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision of the 
RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

VA is required to obtain an examination to adjudicate a claim 
when there is competent evidence that a claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; the information or evidence indicates that the 
disability or symptoms may be associated with the claimant's 
active service, and the file does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002); McClendon v. United States, 20 
Vet. App. 79 (2006).  

The veteran asserts that he developed cervical and lumbar 
spine disability as a result of active service.  He reports 
being treated for left shoulder and neck pain during service 
and continuing to experience similar symptoms after 
discharge.  The veteran attributes his current degenerative 
disc disease of the cervical spine to the complaints treated 
in service.  

Similarly, the veteran reports injuring his low back during 
service and now having bulging discs at the site of this 
injury.  He feels the current findings are related to the 
injury in service.  

The service medical records show that the veteran was seen in 
April 1985 for left shoulder pain.  The assessment was that 
of a strain.  Then he was seen in August 1987 and again in 
September 1987 for left shoulder pain of two years duration.  
This was noted to involve the cervical spine.  His neck would 
become so stiff he was unable to turn it from side to side.  

The post service medical records show that the veteran 
complained of similar shoulder and neck pain in November 
1996.  He was seen again for shoulder and neck pain in 
December 2001, when a magnetic resonance imaging (MRI) study 
revealed degenerative disc disease of the cervical spine at 
multiple levels.  

In addition, the service medical records show that the 
veteran was seen in January 1987 with complaints of low back 
pain after a falling into a foxhole.  The assessment was that 
of lumbosacral strain.  The post service records from 2003 
show that the veteran was determined to have mild disc 
bulging of the lumbar spine.  

In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
reviewed the criteria for determining when an examination is 
required by applicable regulation and how the Board applies 
38 C.F.R. § 3.159(c).  The three salient benchmarks are: 
competent evidence of a current disability or recurrent 
symptoms; establishment of an in-service event, injury, or 
disease; and, indication that the current disability may be 
associated with service or with another service-connected 
disability.  McClendon at 81.  VA tests for those criteria 
and then decides if there is sufficient competent credible 
medical evidence of record to decide the claim.  38 C.F.R. § 
3.159(c).  The Court cautioned in McClendon that an "absence 
of actual evidence is not substantive 'negative evidence.'"  
It further noted that an indication that a current disability 
might be associated with service is a low threshold.  

In the current appeal, the evidence clearly establishes that 
the veteran has current disabilities of both the cervical 
spine and the lumbar spine.  Moreover, there is evidence of 
an in-service event, injury or disease for both the cervical 
spine and lumbar spine.  

The record does not contain a medical opinion that would 
indicate whether any current cervical or lumbar spine 
conditions are related to the events in service.  The veteran 
is not competent to express a medical opinion that relates 
his current disabilities to the events in service.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

However, the veteran is competent to describe his symptoms, 
and to note that his current symptoms are similar to those 
treated in service.  Keeping in mind the low threshold 
required to show that a current disability may be associated 
with service, the Board finds that the veteran should be 
afforded a medical examination in order to determine the 
nature and likely etiology of his claimed conditions.  
McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of his claimed cervical 
and lumbar spine disorders.  All 
indicated tests and studies should be 
conducted.  The claims folder should be 
made available to the examiner for review 
before the examination.  

After completion of the examination and 
review of the claims folder, the examiner 
should render opinions as to the 
following: 1) Is it as likely as not that 
the veteran's current cervical spine 
disability is related to the shoulder and 
neck pain for which he was treated during 
active service?  2) Is it as likely as 
not that the veteran's current lumbar 
spine disability is related to the 
January 1987 fall and low back pain for 
which he was treated in service or to due 
to any other event or incident during 
service?  The reasons and bases for these 
opinions should be provided.  

2.  After completion of all indicated 
development to the extent possible, the 
claims should be reviewed in light of all 
the evidence of record.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the veteran and representative 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  


Thereafter, in indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


